Exhibit 4hhh Guaranteed Income Benefit Rider This rider is made a part of the Contract to which it is attached. Except as stated in this rider, it is subject to the provisions contained in the Contract. Coverage under this rider begins on the Rider Date as shown on the Contract Benefit Data pages. This optional rider provides variable Periodic Income Payments payable under the Variable Annuity Payment Option Rider (“VAPOR”) are guaranteed not to fall below the Guaranteed Income Benefit. Allocation While this Rider is in effect, the Fixed Account and/or Variable Subaccounts available for allocation may be limited if the Allocation Amendment is attached to this Rider and the Contract. Definitions Guaranteed Income Benefit (“GIB”) The minimum amount payable for each Periodic Income Payment made under the VAPOR. Step-up Date The date on which a GIB Step-up may occur, pursuant to the Automatic Step-up of the GIB provision. For Non-qualified contracts, a Step-up Date is the first Valuation Date on or after the Periodic Income Commencement Date anniversary of each [3 year] period measured from the Periodic Income Commencement Date. For Qualified contracts, the first Step-up Date is the Valuation Date of the first Periodic Income Payment in the [third] calendar year following the Rider Date. Subsequent Step-up Dates will be the Valuation Date of the first Periodic Income Payment in the calendar year, every subsequent [3 year] period. General If this rider is in effect on the Valuation Date the Periodic Income Payment is determined, then the amount that will be paid will be the greater of: a. the Periodic Income Payment determined under the VAPOR; or b. the Guaranteed Income Benefit. On the Rider Date, the initial Guaranteed Income Benefit amount is shown on the Contract Benefit Data pages. Automatic Step-up of the Guaranteed Income Benefit (GIB Step-up) On each Step-up Date, a GIB Step-up will occur only if [75%] of the Periodic Income Payment determined on the Step-up Date is greater than the Guaranteed Income Benefit on the Valuation Date immediately prior to the Step-up Date. Upon a GIB Step-up, the Guaranteed Income Benefit will automatically step-up to [75%] of the Periodic Income Payment. If the Guaranteed Income Benefit on the Valuation Date immediately prior to the Step-up Date is greater than or equal to [75%] of the Periodic Income Payment, no GIB Step-up will occur. On each GIB Step-up, the Rider Charge may be adjusted pursuant to the Rider Charge provision. If the Rider Charge is increased, the Owner may decline the GIB Step-up by Notice to the Company within 30 days of the effective date of the GIB Step-up. If the Owner does decline the GIB Step-up, the Guaranteed Income Benefit will be reduced to the Guaranteed Income Benefit on the Valuation Date immediately prior to the Step-up Date, subject to adjustments for Withdrawals. If the Owner does not decline the GIB Step-up, the GIB Step-up will be deemed accepted by the Owner. The Automatic Step-up of the Guaranteed Income Benefit will occur whether or not the Owner has previously declined a GIB Step-up. Adjustments to the Guaranteed Income Benefit Each Withdrawal will reduce the Guaranteed Income Benefit in the same proportion as the amount withdrawn reduces the Account Value on the Valuation Date of the Withdrawal. Payment of a Periodic Income Payment, whether equal to the Guaranteed Income Benefit or the Periodic Income Payment determined under VAPOR, is not a Withdrawal. An increase in the length of the Access Period may not result in an adjustment to the Guaranteed Income Benefit.
